Citation Nr: 0214540	
Decision Date: 10/17/02    Archive Date: 10/29/02

DOCKET NO.  00-12 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for the residuals of 
asbestos exposure.  

2.  Entitlement to service connection for the residuals of 
chemical exposure.  

3.  Entitlement to an initial compensable evaluation for 
degenerative joint disease of the right knee. 

ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel








INTRODUCTION

A DD 214 reflects that the veteran had active service from 
January 1988 to July 1999 with 8 years, 5 months, and 29 days 
of prior active service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Chicago, 
Illinois, regional office (RO) of the Department of Veterans 
Affairs (VA).  It was previously before the Board in April 
2001, but was remanded for additional development.  The 
requested development has been completed, and the matter has 
been returned to the Board for further consideration.   


FINDINGS OF FACT

1.  The service medical records show that the veteran was 
exposed to chemicals such as Otto type torpedo fuel during 
active service.  

2.  The service medical records and the post service medical 
records are negative for a disability as a residual of 
exposure to chemicals, including torpedo fuel.  

3.  The service medical records show that the veteran was 
exposed to asbestos during active service.  

4.  The service medical records and the post service medical 
records are negative for a disability as a residual of 
exposure to asbestos.  

5.  The flexion of the veteran's right knee is limited to 120 
degrees, without evidence of limitation of extension, or 
objective evidence of pain, weakness, incoordination, or 
excess fatigability on examination. 




CONCLUSIONS OF LAW

1.  A disability was not incurred as a residual of chemical 
exposure during active service.  38 U.S.C.A. §§ 1110, 1131 
(West 1991 & Supp. 2001).  

2.  A disability was not incurred as a residual of asbestos 
exposure during active service.  38 U.S.C.A. §§ 1110, 1131 
(West 1991 & Supp. 2001).  

3.  The criteria for a 10 percent evaluation for a right knee 
disability have been met; the criteria for an evaluation in 
excess of 10 percent have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.7, 4.40, 
4.45, 4.59, 4.71a, Codes 5003, 5260, 5261 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to compensation for 
exposure to asbestos and chemicals during active service.  He 
notes that he was exposed to asbestos while ripping out old 
fixtures on ships.  He further notes that he was exposed to 
Otto fuel for torpedoes, which he says caused headaches.  
Finally, the veteran contends that the zero percent 
evaluation currently assigned to his service connected right 
knee is insufficient to reflect its current level of 
severity.  He notes that he is in receipt of a 10 percent 
evaluation for his service connected left knee disability, 
and he believes his right knee disability is just as 
disabling as his left.  

VA has a duty to notify the veteran and his representative of 
any information and evidence needed to substantiate and 
complete a claim.  VA also has a duty to assist the veteran 
in obtaining evidence necessary to substantiate a claim.  
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2096-2098 (2000) (to be 
codified as amended at 38 U.S.C. § 5102 and 5103 (West 1991 & 
Supp. 2001); 66 Fed. Reg. 45630-32 (Aug. 29, 2001) (codified 
as amended at 38 C.F.R. § 3.159).  The Board finds that these 
duties have both been met.  An April 1999 letter from the RO 
to the veteran informed him of certain evidence he should 
submit in support of his decision, and that he would be 
scheduled for examination.  He received timely notice of the 
decision on appeal, and he has been provided with a Statement 
of the Case and Supplemental Statements of the Case that 
contain the laws and regulations concerning his claim, the 
rating code governing the evaluation of his disability, and 
an explanation of the reasons and bases for the denial of his 
claim, which also indicated what evidence was needed to 
prevail.  In addition, VA has afforded him medical 
examinations and obtained medical opinions in conjunction 
with his claim.  Following the April 2001 remand, the RO 
mailed the veteran a letter in April 2001 that notified him 
of the provisions of the VCAA, the type of evidence required 
to prevail in his claims, what evidence he should submit, and 
what evidence would be obtained by VA.  He was also requested 
to identify all sources of treatment for his disabilities.  
The Board must conclude that the duties to notify and assist 
have been completed, and that the veteran was made aware of 
what evidence he should provide, and what evidence would be 
obtained by VA.  Therefore, the Board finds that a remand 
would serve no useful purpose for this appeal.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Any "error" to the veteran resulting from 
this decision does not affect the merits of his claim or 
substantive rights, for the reasons discussed above, and is 
therefore, harmless.  See 38 C.F.R. § 20.1102 (2001).  

Pertinent law states that when there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) 
(West 1991 & Supp. 2001).  

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  

A review of the service medical records shows that the 
veteran reported a history of exposure to asbestos in the 
course of his duties.  He was followed by the Navy Asbestos 
Medical Surveillance Program.  A March 1989 Occupation Health 
and Preventive Medicine Department questionnaire shows that 
the veteran answered "no" when asked if he experienced 
headaches.  A March 1996 physical examination shows that the 
veteran had mild inspiratory wheezes, and mild rhonchi on 
examination of the lungs.  These were not considered 
disabling, and the etiology of these findings was not noted.  
A Report of Medical History obtained at this time as negative 
for respiratory problems or headaches.  All remaining 
physical examinations and medical histories obtained during 
the veteran's lengthy service are negative for headaches, 
respiratory findings or complaints, or any medical opinion 
that related a disability to the veteran's exposure to 
asbestos or chemicals.  The veteran reported a history of 
exposure to Otto Fuel II and asbestos at the April 1999 
retirement examination.  The physical examination was 
negative for pertinent findings, including findings relating 
to the lungs, and was considered normal.  

The veteran was afforded a VA general medical examination in 
April 1999.  He reported a history of exposure to Otto fuel 
when working with torpedoes.  The veteran said that he would 
have headaches after being exposed to the fumes, and would 
have to leave and drink black coffee for relief.  He reported 
that he did not develop any permanent after-effects as a 
result of this exposure.  The examination did not note 
whether or not the veteran currently experienced headaches.  
The diagnoses included headaches, secondary to exposure to 
fumes of Otto fuel or torpedo fuel.  

The veteran was also afforded a VA respiratory examination in 
April 1999.  He had a history of asbestos exposure for two or 
three months.  The veteran denied shortness of breath, cough, 
dyspnea on exertion, or chest pains.  On examination, the 
lungs were clear.  After respiratory tests were conducted, 
the assessment was exposure to asbestos with no evidence of 
plaque and no restrictive pattern on the pulmonary function 
tests.  The veteran had normal pulmonary function tests and a 
normal X-ray study.  The examiner stated that the veteran had 
normal lung pathology at the present time.  

The veteran underwent an additional VA general medical 
examination in July 2001.  His history of exposure to torpedo 
fuel was noted and discussed.  Currently, the veteran 
reported experiencing a headache about once every three 
months or less.  This was a dull frontal headache with no 
radiation of the pain, no nausea, and no vomiting.  He 
experienced these mostly in the evening.  The veteran had 
relief with an over the counter medication.  Following the 
examination, the impression was vascular headache.  The 
examiner stated that every time the veteran was exposed to 
torpedo Otto fuel he started having headaches, which were 
relieved by drinking black coffee.  He experienced a headache 
every day that he was exposed to this fuel for three months.  
Currently, he experienced a headache every three months or 
less.  An addendum stated that the impression was vascular 
headaches, most likely not related to fuel exposure, as the 
exposure ended over two years ago.  

An August 2001 Report of Contact shows that the RO contacted 
a representative of the Gunnery School at the Great Lakes 
Naval Training Center in order to obtain information on the 
chemical composition of torpedo fuel.  It was learned that it 
was well known by those who worked with torpedoes that the 
fuel could cause headaches, but that the effects only last as 
long as the individual was exposed to the fuel.  There was no 
residual impairment, as the chemicals from the fuel were 
purged from the body within two weeks.  

The Board finds that entitlement to service connection for 
the residuals of asbestos exposure and chemical exposure is 
not warranted.  The evidence clearly establishes that the 
veteran was exposed to both asbestos and torpedo fuel during 
service.  However, the service medical records, including the 
April 1999 discharge examination, are negative for any 
disability that has been attributed to either asbestos 
exposure or chemical exposure.  The post service medical 
evidence also fails to show that the veteran's exposure 
resulted in a disability.  The existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation.  38 U.S.C.A. §§ 1110, 1131 (West 1991); see 
Degmetich v. Brown, 104 F.3d 1328 (1997) (holding that 
Secretary's and Court's interpretation of sections 1110 and 
1131 of the statute as requiring the existence of a present 
disability for VA compensation purposes cannot be considered 
arbitrary and therefore the decision based on that 
interpretation must be affirmed); see also Caluza v. Brown, 7 
Vet. App. 498, 505 (1995); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v Derwinski, 2 Vet. App. 141, 143 
(1992).  The Board is aware that the diagnosis of the April 
1999 VA examination was of headaches, secondary to torpedo 
fuel exposure.  However, the examination report itself states 
that the veteran said he did not experience any after-effects 
as a result of this exposure, and was negative for current 
headaches.  The July 2001 VA examination included a more 
detailed discussion of the history of the veteran's exposure 
to torpedo fuel, and the examiner reached a diagnosis of 
vascular headaches, which were most likely not related to the 
fuel exposure.  Therefore, given the negative findings in the 
April 1999 VA examination history and report, and the opinion 
of the July 2001 VA examination that the veteran's current 
headaches were unrelated to the fuel exposure, the Board must 
find that the veteran does not have a current disability as a 
result of chemical exposure from chemicals such as Otto or 
torpedo fuel, and service connection is not warranted.  
Similarly, the April 1999 VA respiratory examination, 
although it noted the history of asbestos exposure, was 
completely negative for a respiratory disability.  As there 
is no evidence that the veteran currently has any disability 
as a result of his exposure to asbestos during service, 
entitlement to service connection is not demonstrated.  

Right Knee Evaluation

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

The Board notes that these issues involve the veteran's 
dissatisfaction with the initial rating for his disabilities 
assigned following the grant of service connection.  The 
United States Court of Appeals for Veterans Claims, formerly 
the Court of Veterans Appeals (Court) has found that there is 
a distinction between a veteran's disagreement with the 
initial rating assigned following a grant of service 
connection, and the claim for an increased rating for a 
disability in which entitlement to service connection has 
previously been established.  In instances in which the 
veteran disagrees with the initial rating, the entire 
evidentiary record from the time of the veteran's claim for 
service connection to the present is of importance in 
determining the proper evaluation of disability, and staged 
ratings are to be considered in order to reflect the changing 
level of severity of a disability during this period.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

Entitlement to service connection for degenerative joint 
disease of the left knee and the right knee was established 
in a January 2000 rating decision.  A 10 percent evaluation 
was assigned to the left knee disability, and a zero percent 
evaluation was assigned for the right knee disability.  The 
veteran submitted a notice of disagreement with the 
evaluation for the right knee, and the current appeal ensued.  

The veteran's right knee disability is evaluated according to 
the rating code for degenerative arthritis.  Degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate codes for 
the specific joint or joints involved.  If the limitation of 
motion is noncompensable, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 20 percent evaluation is 
merited for X-ray evidence of involvement of two or more 
major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations.  A 10 percent 
evaluation is merited for X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups.  
38 C.F.R. § 4.71a, Code 5003.  

Limitation of extension of the knee to 45 degrees is 
evaluated as 50 percent disabling.  Limitation of extension 
to 30 degrees receives a 40 percent evaluation.  20 degrees 
of extension is evaluated as 30 percent disabling.  
Limitation of extension to 15 degrees merits a 20 percent 
evaluation.  Limitation of extension to 10 degrees is 
evaluated as 10 percent disabling.  Limitation of extension 
to 5 degrees is evaluated as zero percent disabling.  
38 C.F.R. § 4.71a, Code 5261.  Flexion that is limited to 15 
degrees is evaluated as 30 percent disabling.  Limitation of 
flexion to 30 degrees merits a 20 percent evaluation.  
Limitation of flexion to 45 degrees warrants a 10 percent 
evaluation.  Limitation of flexion to 60 degrees is evaluated 
as zero percent disabling.  38 C.F.R. § 4.71a, Code 5260.  

There are other factors which must be considered in addition 
to those contained in the applicable rating code.  The Board 
recognizes that the disability of the musculoskeletal system 
is primarily the inability due to damage or an infection in 
parts of the system to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination, and endurance.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  Factors to be 
considered include pain on movement, weakened movement, 
excess fatigability, and incoordination.  38 C.F.R. §§ 4.40, 
4.45.  Functional impairment due to pain must be considered.  
38 C.F.R. § 4.59.  

The veteran was afforded a VA examination of his joints in 
April 1999.  He reported a history of pain in both knees from 
time to time, with swelling during heavy exercise.  He also 
experienced occasional stiffness.  His only treatment was 
nonprescription pain medication.  He did not wear knee 
braces, and had not had aspirations or injections in the 
knees.  The veteran reported problems with running and 
jogging, but not walking.  When he was experiencing pain, 
walking upstairs increased the pain.  On examination, there 
was no deformity, atrophy, swelling, or discoloration of 
either lower extremity.  After performing six or seven 
squats, the veteran developed some discomfort in his left 
knee, and the exercise was discontinued without evidence of 
excess fatigability.  Flexion of both knees was to 130 
degrees without pain.  There was no hyperextensability, 
lateral bending, forward slipping, or other abnormal knee 
joint motion, and no evidence of instability and weakness.  
There was no tenderness about the knees.  X-ray studies of 
both knees were normal except for some tiny spur formations 
seen on the medial aspect of the right knee.  The diagnoses 
included degenerative joint disease, minimal, both knees.  

The veteran was afforded an additional VA orthopedic 
examination in July 2001.  His history of knee complaints was 
noted.  On examination, the veteran walked easily.  He was 
described as very muscular, with moderate obesity.  Both 
knees flexed to 120 degrees.  They did not flex further as a 
result of the massive muscle he had in his thighs.  The knees 
had no effusion, no synovial thickening, and no crepitus with 
motion.  The motions were without pain or weakness, and there 
was no tenderness over the knees.  The ligaments in the knees 
were intact with negative Lachman and drawer signs, and the 
collateral ligaments were firm.  Cartilage tests were 
negative.  There was no evidence of lack of endurance or lack 
of coordination.  An X-ray study of the knee revealed mild 
degenerative joint disease with minimal spurring, but no lack 
of joint space.  The final diagnoses included knee stiffness 
and pain secondary to bilateral mild osteoarthritis that is 
aggravated by his weight.  Restriction of jogging and 
extensive stair climbing was indicated, with no other 
significant functional disability.  The examiner added that 
the veteran had no significant flare-ups regarding his knees, 
and that the symptoms were mild and chronic.  In an August 
2001 addendum, the examiner stated that his final diagnosis 
with knee stiffness was totally in error.  The veteran had 
mild knee pain consistent with age and overweight status with 
mild osteoporosis.  There was no relationship whatsoever 
between any knee symptoms and his prior military service.  In 
a second September 2001 addendum, the examiner stated that 
the veteran did not have osteoporosis, but osteoarthritis.  
The reference to knee pains was to both knees.  The examiner 
stated that there was no objective difference between the 
knees on examination.  

The Board finds that entitlement to a 10 percent evaluation 
for the veteran's right knee disability is merited.  The 
normal range of motion for a knee is 140 degrees of flexion, 
and zero degrees of extension.  38 C.F.R. § 4.71a, Plate II.  
The April 1999 VA examination found that the veteran's right 
knee had 130 degrees of flexion, and the July 2001 VA 
examination noted 120 degrees of flexion.  This limitation of 
motion is insufficient to receive a compensable evaluation 
under the rating codes for limitation of motion.  See 
38 C.F.R. § 4.71a, Codes 5260, 5261.  However, 38 C.F.R. 
§ 4.71a, Code 5003 states that when there is limitation of 
motion of a joint that is noncompensable under the 
appropriate rating codes, a 10 percent evaluation is for 
application for each major joint affected.  The Board notes 
that the January 2000 rating decision which initially 
established entitlement to service connection for the 
veteran's knee disabilities assigned the left knee a 10 
percent evaluation under this provision.  The Board notes the 
opinion of the July 2001 examiner that there is no objective 
difference between the knees on examination, and finds that a 
10 percent evaluation is also warranted for the right knee 
for limitation of motion under 38 C.F.R. § 4.71a, Code 5003.  
In reaching this decision, the Board notes that the July 2001 
examiner attributed the limitation of motion of the both of 
the veteran's knees to his muscularity, but the benefit of 
the doubt has been resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b).  

The Board has considered entitlement to an evaluation in 
excess of 10 percent for the veteran's right knee disability, 
but this is not demonstrated by the evidence.  As noted 
above, the limitation of flexion of 120 to 130 degrees is 
insufficient to receive a compensable evaluation under the 
rating code for limitation of flexion of the knee, and there 
is no evidence of limitation of extension.  Although the 
veteran reports pain in his right knee, there is no 
indication that this results in increased limitation of 
motion or other functional limitation.  The examinations were 
negative for weakness, incoordination, and excess 
fatigability.  Therefore, there is no basis for an evaluation 
in excess of 10 percent for the veteran's right knee 
disability.  




ORDER

Entitlement to service connection for the residuals of 
asbestos exposure is denied.  

Entitlement to service connection for the residuals of 
chemical exposure is denied. 

Entitlement to a 10 percent evaluation for the veteran's 
right knee disability is granted, subject to the laws and 
regulations governing the award of monetary benefits. 



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

